       Case 4:20-cv-01383-MWB Document 40-1 Filed 01/13/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF
AMERICA,

                Plaintiff,

                                       Civil Action No.: 4:20-cv-01383-MWB
           v.
                                       Electronically Filed
GEISINGER HEALTH

and

EVANGELICAL
COMMUNITY HOSPITAL,

                Defendants.


                              [PROPOSED] ORDER
         Before the Court is Defendants Geisinger Health and Evangelical

Community Hospital’s Unopposed Third Motion for Extension of Time to Respond

to Complaint. Having considered the matter, the Court finds that it is appropriate to

grant Defendants’ request for additional time to respond to the Complaint. For good

cause shown, it is hereby ORDERED that Defendants Geisinger Health and

Evangelical Community Hospital are given an additional 30 days from the current

deadline of January 18, 2021 to respond to the Complaint, or until February 17, 2021.
     Case 4:20-cv-01383-MWB Document 40-1 Filed 01/13/21 Page 2 of 2




SO ORDERED this __ day of ________, 2021.




                              _________________________________
                              THE HONORABLE MATTHEW W. BRANN
                              United States District Judge
